HOBSON, Judge.
In this petition for writ of certiorari the main issue raised is whether PERC erred in determining that the sergeants of the Tampa Police Department are not “managerial” employees as defined in Fla.Stat. § 447.-203(4) as amended in 1976. Respondent PERC asserts that it has not reviewed the managerial status of such sergeants and therefore this court lacks jurisdiction to entertain this petition.
Upon review of the record in this cause, and more particularly the supplemental record containing the order of PERC of December 28, 1976, it is clear that PERC has not made a determination of the managerial status of the sergeants of the Tampa Police Department under Fla.Stat. § 447.-203(4).
Therefore, the petition for certiorari is denied and the cause remanded.
BOARDMAN, C. J., and GRIMES, J., concur.